Title: To James Madison from James A. Buchanan, 15 February 1804 (Abstract)
From: Buchanan, James A.
To: Madison, James


15 February 1804, Baltimore. Submits the following details and solicits JM’s aid “in procuring redress”: “On the 20th. July last, my Brig Lear, laden with a Cargo, my sole property, sailed hence for Martinique; after a long passage, her Captn., on the 24th. Augst., finding himself considerably to leeward of his destined Port, bore away for, & whilst immediately under the land of, St. Bartholomews, was captured by the British Privateer Lark, & carried to St. Kitts, she arrived there on the 26th. August, and was libelled as Enemies property, at Antigua, where the British prize Court is held; after a detention of about 75 days, she was released on the 5th. Novr., & the Capt. returned to St. Kitts, to receive possession of his Vessel, agreeably to sentence of acquittal; but on the 12th. Novr., a monition was served on him, suspending all proceedings, until farther orders from the Court of Vice Admiralty at Antigua; these farther orders, were not issued, until the 24th. Novr., when instead of confirming the decree of acquittal, the Court ordered that the claimants proceed to further proof, with respect to the Island of Martinique being in a state of Blockade, and that upon giving security for the appraised value of Vessel & Cargo, the Claimants might be put in possession thereof. My agent entered the requisite security, my Vessel has arrived here in Ballast, & a perfect Wreck, occasioned by detention, & ill treatment; her Cargo, being of perishable articles, was nearly destroyed, & has been sacrificed at Public sale, and the charges of defence, to which I am subjected, amount already to $1800.—with a certainty of being augmented, the Lear & her Cargo, cost me to Sea, Ten Thousand Dollars, & I have to pay for her Expenses $1800.—now, as it is self evident, (she having sailed hence only 18 days after a knowledge of the War, & being about to enter St. Bartholomews when captured) that there could on my part, be no breach of Blockade, it follows, that no better Proof can be offered, & consequently that the whole will probably be condemned, in which Case my Loss will be Twelve Thousand Dollars—on the other hand, if acquitted, the Loss is nearly total, for the Vessel will scarcely pay the Seamans Wages, & the Expenses will almost absorb the proceeds of the Cargo.” Encloses copies “of such papers, respecting this business, as have come to hand.” Adds that he is “a Native Citizen of the United States, born in the State of Maryland, residing from infancy at this place, & well known to Genl. Smith a Senator in Congress for Maryland.”
 

   
   RC and enclosures (DNA: RG 76, Preliminary Inventory 177, entry 180, Great Britain, Treaty of 1794 [Article VII], British Spoliations, folder L). RC 3 pp.; in a clerk’s hand, except for Buchanan’s complimentary close and signature; docketed by Wagner. For enclosures, see n. 2.



   
   Baltimore merchant and shipowner James A. Buchanan (1768–1840), the business partner of Maryland senator Samuel Smith, was active on many local governing committees (Garitee, The Republic’s Private Navy, p. 266; Papenfuse et al., Biographical Dictionary of the Maryland Legislature, 1:180).



   
   Buchanan enclosed copies of (1) the protest (3 pp.) of Joseph Carré and Peter Benjamin Servan, master and supercargo, respectively, of the Lear, sworn to before notary public John Lister of Sandy Point, St. Kitts, on 1 Sept. and 9 Nov. 1803; (2) the 5 Nov. 1803 order of the Antigua admiralty court (1 p.) that the Lear be restored to Carré, as Jonathan Clarke of the Lark did not prosecute the case; and (3) the 24 Nov. 1803 decision of Judge Edward Byam of the Antigua admiralty court that the case of the Lear, captured and carried into Sandy Point by the Lark, should proceed.


